Citation Nr: 1448111	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  10-04 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for a right knee injury prior to November 6, 2008, and a rating in excess of 10 percent thereafter, based on painful motion/limitation of extension.

2.  Entitlement to an initial compensable rating for recurrent patellar subluxation of the right knee prior to October 30, 2012, and a rating in excess of 20 percent thereafter.

3.  Entitlement to a total disability evaluation due to individual unemployability resulting from service-connected disability (TDIU).  


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1973 to August 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2009 and November 2012 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that in a November 1976 rating decision, the RO denied service connection for a right knee injury.  In November 2008, the Veteran filed a claim to reopen entitlement to service connection for a right knee injury, and in an April 2009 rating decision, the RO reopened and granted the claim for entitlement to service connection for a right knee injury.  The RO assigned an initial ten percent evaluation, effective November 6, 2008, the date of the Veteran's claim to reopen.  The Veteran filed a timely notice of disagreement (NOD) with the assigned initial rating and the effective date of the grant of service connection.  An October 2009 statement of the case (SOC) denied the claim for an initial rating for the service-connected right knee injury in excess of 10 percent, and the Veteran perfected his appeal on this issue by submitting a timely VA Form 9.  

A September 2010 SOC denied the claim for an earlier effective date prior to November 6, 2008, for the grant of service connection for the Veteran's right knee disability.  However, in a subsequent April 2011 rating decision, the RO granted an earlier effective date for the grant of service connection for the right knee injury.  The RO assigned a noncompensable rating from August 6, 1976;  the 10 percent rating from November 6, 2008, remained intact.  In May 2011, the Veteran submitted a timely NOD with the April 2011 rating decision; he argued that the 10 percent rating for his service-connected right knee injury should go all the way back to August 6, 1976, the date of the grant of service connection.  Although an SOC has not yet been issued on this claim, the Board finds that it is part and parcel of the rating claim, as that arose from disagreement with his initial rating.

In a November 2012 rating decision, the RO granted separate evaluations for right knee instability (20 percent) and limitation of extension (10 percent), effective October 30, 2012.  The RO also granted a temporary total evaluation for convalescence due to right knee surgery from June 14, 2011, to July 31, 2011, and a noncompensable rating for the residual scar from the Veteran's right knee surgery.  In December 2012, the Veteran disagreed with the October 30, 2012, effective date for the grant of separate evaluations for right knee subluxation and limitation of extension of the right knee.  Although an SOC has not yet been issued on this claim, the Board finds that it is also part and parcel of the initial rating claim.

Moreover, in a subsequent April 2013 rating decision, the RO found that the November 2012 decision to grant a separate evaluation of 10 percent for impaired extension of the right knee was clearly and unmistakably erroneous because it violated the anti-pyramiding provisions of 38 C.F.R. § 4.14.  The RO correctly explained that an evaluation of 10 percent based on painful motion was only warranted if the levels of flexion or extension did not meet the schedular requirements for a compensable evaluation.  See 38 C.F.R. § 4.71a.  The RO therefore found that rather than two separate 10 percent evaluations, a single evaluation of 10 percent based solely on limitation of right knee extension was warranted.

The Veteran has also contended that he is unable to work due to his right knee disability.  The Board observes that a request for entitlement to a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the Veteran has appealed the initial rating assigned and contended that he could not work due to the disability on appeal, the Board has included the TDIU aspect of his claim as a listed issue on appeal.  The issue of entitlement to a TDIU is addressed in the REMAND below.  

The Veteran appointed an agent as his representative before VA in February 2011.  In March 2013, the agent withdrew his representation of the Veteran, and the Veteran has not appointed another representative.  Therefore, he is currently not represented.

The Veteran was scheduled to testify at an August 2014 Travel Board hearing; however, the Veterans Appeals Control and Locator System (VACOLS) indicates the Veteran failed to report for his hearing.  Accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2014).  

The record reflects that after the December 2012 statement of the case (SOC) was issued, additional VA treatment records were uploaded into the Virtual VA claims processing system without a waiver of initial review of this evidence by the AOJ.  However, as this evidence is either not relevant to the claim on appeal or is duplicative of evidence already associated with the claims file, the Board may proceed to adjudicate the claim with no prejudice to the Veteran.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system contains a letter dated in August 2014 notifying the Veteran that he is on the waiting list for a Travel Board hearing.  The Virtual VA paperless claims processing system also contains various VA treatment records.  

The issue of entitlement to TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  For the period from August 6, 1976, to November 5, 2008, the Veteran's right knee injury had not manifested by locking, ankylosis, impairment of the tibia and fibula, or genu recurvatum; flexion had never been limited to 45 degrees or less and extension had never been limited to 10 degrees or more.

2.  For the period from April 1, 1986, to November 5, 2008, the evidence shows that the Veteran experienced residual symptoms of pain and swelling as a result of a partial lateral meniscectomy of the right knee.


3.  For the period from November 6, 2008, to January 14, 2010, the Veteran's right knee injury had not manifested by locking, ankylosis, impairment of the tibia and fibula, or genu recurvatum; flexion had never been limited to 45 degrees or less and extension had never been limited to 15 degrees or more.

4. Beginning January 15, 2010, the evidence of record shows that the Veteran had dislocation of the semilunar cartilage of his right knee with frequent episodes of locking, pain and effusion into the joint.

5.  Beginning January 15, 2010, the Veteran's right knee injury had not been manifested by ankylosis, impairment of the tibia and fibula, or genu recurvatum; flexion had never been limited to 15 degrees and extension had never been limited to 30 degrees or more.

6.  For the period prior to October 30, 2012, the Veteran's right knee injury had not been manifested by recurrent subluxation or lateral instability.

7.  Beginning October 30, 2012, the Veteran's right knee has been manifested by moderate patellar subluxation.


CONCLUSIONS OF LAW

1.  For the period from August 6, 1976, to April 1, 1986, the criteria for an initial compensable rating for the Veteran's right knee injury have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5260, 5261 (2014).

2.  For the period from April 1, 1986, to November 5, 2008, the criteria for a 10 percent rating for a symptomatic partial lateral meniscectomy of the right knee have been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 (2014).

3.  For the period from November 6, 2008, to January 14, 2010, the criteria for an initial disability rating higher than 10 percent for the Veteran's right knee injury have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010-5260, 5261 (2014).

4.  For the period beginning January 15, 2010, a rating of 20 percent for dislocation of semilunar cartilage of the right knee is warranted.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.49, 4.71a, Diagnostic Code 5258 (2014).

5.  For the period prior to October 30, 2012, the criteria for a separate initial compensable disability rating for right knee subluxation had not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2014).

6.  For the period from October 30, 2012, the criteria for a separate initial disability rating higher than 20 percent for right knee patellar subluxation have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5260, 5261 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters, dated in December 2008 and November 2009.  The RO also mailed the Veteran a notice letter in July 2009, which included all pertinent and necessary Vazquez-notice language.  Where, as here, service connection has been granted and initial ratings have been assigned, the claims of service connection have been more than substantiated, the claims have been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disabilities does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

Additionally, during the appeal period, the Veteran was afforded VA examinations in October 1976, April 2009, and October 2012.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Thus, with respect to the Veteran's claims, there is no additional evidence which needs to be obtained.  

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

II.  Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27  (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

In evaluating musculoskeletal disabilities, VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

As the issues on appeal are for higher ratings, consideration of whether the criteria for the current ratings are met is not necessary and the analyses below will focus on whether the Veteran meets the criteria for the next higher rating. 

The Veteran's right knee has been rated under Diagnostic Codes 5010, 5261 and 5257.  In evaluating the Veteran's current level of disability, the Board will consider all applicable Diagnostic Codes. 

Under Diagnostic Code 5010, arthritis due to trauma, substantiated by X-ray findings, is to be rated as arthritis degenerative under Diagnostic Code 5003.  Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is some limitation of motion of the specific joint or joints involved that is noncompensable (zero percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Under Diagnostic Code 5260, limitation of flexion of the knee to 60 percent is noncompensable, and limitation of flexion to 45 degrees warrants a 10 percent rating.  Limitation of flexion of the knee to 30 degrees warrants a 20 percent rating, and limitation of flexion of the knee to 15 degrees warrants a 30 percent rating.

Under Diagnostic Code 5261, limitation of extension of the knee to 5 degrees warrants a zero or noncompensable rating.  Limitation of extension of the knee to 10 degrees warrants a 10 percent rating.  Limitation of extension of the knee to 15 degrees warrants a 20 percent rating.  Limitation of extension of the knee to 20 degrees warrants a 30 percent rating.  Limitation of extension to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating. 

Under Diagnostic Code 5256, a 30 percent rating is warranted for ankylosis of the knee with favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is warranted for ankylosis of the knee with flexion between 10 degrees and 20 degrees. 

Under Diagnostic Code 5257, a 10 percent rating is warranted for slight knee impairment, that is, recurrent subluxation or lateral instability.  A 20 percent rating is assigned for a moderate degree of impairment, and a maximum rating of 30 percent is assigned for severe impairment.

Under Diagnostic Code 5258, a 20 percent rating is warranted for cartilage, semilunar dislocated, with frequent episodes of locking, pain, and effusion into the joint.

Diagnostic Code 5259 provides that a 10 percent rating is warranted for surgically removed cartilage that is symptomatic.  A semilunar cartilage is one of the menisci of the knee joint.  A 10 percent rating is also the highest schedular evaluation allowed under Diagnostic Code 5259.

Under Diagnostic Code 5262, pertaining to impairment of the tibia and fibula, malunion with slight knee or ankle disability warrants a 10 percent rating; malunion with moderate knee or ankle disability warrants a 20 percent rating; malunion with marked knee or ankle disability warrants a 30 percent rating; and nonunion of the tibia and fibula, with loose motion, requiring a brace warrants a maximum 40 percent rating.  38 C.F.R. § 4.71a. 

Diagnostic Code 5263 provides a maximum 10 percent evaluation for genu recurvatum.  Id.

Normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 

VA's General Counsel has provided guidance concerning increased rating claims for knee disabilities.  In VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997), it was held that a veteran who has arthritis and instability of the knee might be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 in order to obtain a separate rating for arthritis.

In VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998), the VA General Counsel clarified that when a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.

More recently, the VA General Counsel held that separate ratings could be provided for limitation of knee extension and flexion under Diagnostic Codes 5260 and 5261. VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

III.  Factual Background

Historically, an April 2009 rating decision reopened and granted service connection for a right knee injury.  In a subsequent April 2011 rating decision, the RO granted an earlier effective date for the grant of service connection for the right knee injury.  The RO assigned a noncompensable rating from August 6, 1976;  the 10 percent rating from November 6, 2008, remained intact.  A November 2012 rating decision granted separate evaluations for right knee instability (20 percent) and limitation of extension (10 percent), effective October 30, 2012.  It also granted a temporary total evaluation for right knee surgery from June 14, 2011, to July 31, 2011, and a noncompensable rating for the residual scar from the Veteran's right knee surgery.  In a subsequent April 2013 rating decision, the RO found that the November 2012 decision to grant a separate evaluation of 10 percent for impaired extension of the right knee was clearly and unmistakably erroneous erroneous because it violated the anti-pyramiding provisions of 38 C.F.R. § 4.14.  The RO explained that an evaluation of 10 percent based on painful motion was only warranted if the levels of flexion or extension did not meet the schedular requirements for a compensable evaluation.  See 38 C.F.R. § 4.71a.  The RO therefore found that rather than two separate 10 percent evaluations, a single evaluation of 10 percent based solely on limitation of right knee extension was warranted.  

The Veteran claims that he is entitled to an initial compensable rating for his right knee injury prior to November 6, 2008, and a rating in excess of 10 percent thereafter.  He also claims that he is entitled to an initial compensable rating for recurrent patellar subluxation of the right knee prior to October 30, 2012, and a rating in excess of 20 percent thereafter.

In a VA examination dated in October 1976, the right knee was tender to pressure on the lateral aspect.  There was no swelling.  The right knee had full, normal range of motion of flexion and extension.  X-ray imaging of the right knee was negative; there was no evidence of fracture or other significant bony abnormalities and the soft tissues were unremarkable.  The examiner diagnosed history of right knee injury, no residuals.

In a treatment record from West Texas Medical Associates dated in April 1986, the Veteran complained of right knee problems.  He noted that he had pain in the lateral aspect of the right knee.  There was no swelling or instability.  X-ray imaging of the right knee was unremarkable; there was no evidence of fracture or dislocation.  The patellar posture appeared to be good and arthritic process was not evident.  The Veteran had good reflexes and his gait was normal.  In another treatment record dated in April 1986, the Veteran complained of continued right leg pain.  He noted that he would awake in the middle of the night with right leg pain.  He requested medication, and was placed on Suprol.  An arthrogram of the right knee was fairly unremarkable; there was no convincing evidence of a tear of the lateral or medial meniscus.  The physician noted that the medial meniscus was obviously normal, and there was no definite abnormality of the lateral meniscus.  The physician ordered a computed tomography (CT) scan of the right knee and advised the Veteran he would need to have an arthroscopy of the right knee if it kept bothering him.  

In May 1986, the Veteran complained of continued right leg and knee pain.  The physician again noted that he may need an arthroscopy of the knee.  In an addendum to the May 1986 treatment record, the physician noted that the Veteran had a little crepitus in the lateral compartment of his right knee on examination.  The Veteran reported that it grated in there occasionally.  In a subsequent May 1986 treatment record, the physician noted that the lateral aspect of the Veteran's right knee was a consistent reproducible source of pain at the joint line.  The physician noted that the Veteran may benefit from an arthroscopy.  In a subsequent May 1986 treatment record, the Veteran complained of soreness in the right knee.  He reported pain beginning in the right hip and radiating into the right knee.  He noted that the pain seemed to be better than before, but he had also decreased his activity.  On examination, the Veteran had good strength in all extremities.  There was no definite weakness in the right leg and he had a normal gait.  He had some pain with attempted extension in the knee.  The impression was right leg pain of an undetermined cause.

In May 1986, the Veteran had an arthroscopic partial lateral meniscectomy due to internal derangement of the knee and a tear of the lateral meniscus.  In treatment records dated in June, July, and August 1986, it was noted that the Veteran's right knee was doing well and appeared to be well-healed.  In July 1986, it was noted that the Veteran's right knee had improved recently after it was operated on.  In August 1986, it was noted that the Veteran could perform light duty work.  In October 1986, the Veteran complained that his right knee bothered him a bit.  He noted that four weeks ago, it bothered him when he went back to work driving a vehicle, and he had a little swelling.  The physician noted that the lateral cartilages do not quite heal as well as the medial cartilages.

In a treatment record from the Laredo Outpatient Clinic dated in February 2008, it was noted that the Veteran had a history of right knee arthroscopic surgery in 1985 for a meniscus tear.

In a VA examination dated in April 2009, the Veteran reported that he injured his right knee in service in 1974 during parachute training.  He noted that he was seen at the VA in 1976 and told that nothing was wrong with him, even though his service treatment records noted a lateral meniscal tear.  He indicated that he had arthroscopic surgery in 1985, with a lateral meniscectomy.  He reported that he was still having problems with pain, stiffness, and difficulty climbing stairs.  He noted that the course of his right knee injury since its onset was intermittent with remissions.  His current treatment for his right knee injury included aspirin and over-the-counter medications.  The Veteran reported pain, stiffness, and edema after standing.  He denied deformity, giving way, instability, weakness, incoordination, decreased speed of joint motion, episodes of dislocation/subluxation, episodes of locking, effusions, inflammation, or flare-ups.  There were no constitutional symptoms or incapacitating episodes of arthritis.  The Veteran was able to stand more than one, but less than three hours.  He was able to walk more than 1/4, but less than one mile.  He reported intermittent, but frequent use of a brace.

On examination, the Veteran had an antalgic gait.  There was no other evidence of abnormal weight-bearing.  Inflammatory arthritis was not present.  There was crepitus and pain at rest.  There were no bumps consistent with Osgood-Schlatter's disease.  There was no mass behind the knee, clicks/snaps, grinding, instability, patellar abnormality, locking, effusion, or dislocation.  The meniscus was not surgically absent, and there was no evidence of a meniscal tear.  McMurray's test was positive.  Flexion was to 140 degrees and extension was normal.  There was objective evidence of pain following repetitive motion.  There were no additional limitations after three repetitions of range of motion.  There was no joint ankylosis.  X-ray imaging revealed mild degenerative joint disease changes with sharpening of the tibial spine.  The examiner noted that although the CT scan of the right knee was suboptimal, no small defects were noted.  A magnetic resonance imaging (MRI) was suggested.  The Veteran reported that he was currently employed full-time as a truck driver.  He indicated that he lost 30 weeks from work during the past year due to a lumbar spine disc rupture.  The examiner diagnosed traumatic arthritis of the right knee with a history of injury and arthroscopic surgery.  The examiner noted that the Veteran's right knee injury had significant effects on his usual occupation due to decreased mobility and pain.  

The examiner found that the Veteran's current right knee problem was as least as likely as not caused by or a result of the right knee tear of the lateral meniscus.  The examiner explained that the Veteran was given "short shrift" by the VA in 1976 because he was told there was nothing wrong based on plain X-rays, which do not show cartilage damage.  The examiner noted that the Veteran apparently reinjured the right knee in 1985, and had an arthroscopic partial meniscectomy in 1986.  The examiner noted that there was a question of a diagnosis of meniscal tear in service, which was aggravated by the second knee injury.  The examiner found that there was a likelihood that the second injury reinforced the damage done by the original injury.

In treatment records from the San Angelo VA Medical Center (VAMC) dated in May and June 2009, medial joint line tenderness of the knee was noted.
In June 2009, the Veteran complained of right knee pain.  X-ray imaging was normal.  The Veteran requested an MRI.  

A June 2009 addendum to the April 2009 VA examination revealed the results from the Veteran's right knee MRI.  The impression was oblique tears of the body and posterior horn of the lateral meniscus and chondromalacia, cartilaginous defects, and prominent subchondral edema and cystic changes in the lateral femoral condyle anterior centrally about the intercondylar notch.

In a statement dated in January 2010, the Veteran indicated that he was scheduled for a full knee replacement in four months.

In an orthopedic surgery consultation from New Mexico Healthcare System (HCS) dated in January 2010, the Veteran reported use of Hydrocodone for right knee pain management.  On examination, the Veteran was ambulatory without any assistive devices.  He was seated on the examination table in no apparent distress.  His knee was swollen, and the skin was intact with well-healed surgical scars.  His patella was mobile and non-tender to palpation.  Ballottment and bulge signs were negative.  His quad/patellar tendons were tender to palpation, and his medial/lateral collateral ligaments were tender.  Varus/valgus stress caused lateral discomfort.  Flexion was to 100 degrees and extension was to 5 degrees.  There was no appreciable crepitus with passive range of motion.  The Veteran's lateral joint line was tender to palpation.  The Lachman/drawer/sag tests indicated intact cruciate ligaments.  The McMurray test was positive for lateral discomfort.  Imaging revealed 33 percent medial joint space narrowing and early anterior compartment degenerative changes.  The assessment was oblique tears, body and posterior horn, lateral meniscus and moderate medial and early anterior compartment degenerative joint disease.

In a subsequent January 2010 treatment record, the Veteran complained of right knee pain, occasional swelling, popping/clicking, and episodes of giving way/locking.  He indicated that he wanted to get his knee figured out so he could decide if he could keep working in his physical job.  There was slight varus in the right lower extremity.  Flexion was to 120 degrees, and there was a positive straight leg raise.  There was tenderness to palpation.  Strength was 5/5 and there was no ligament laxity.  X-ray imaging of the right knee revealed moderate degenerative joint disease.  The assessment was right knee degenerative joint disease.  The Veteran was given a cortisone injection and a knee brace, and advised to lose weight.  The physician noted that the Veteran may need a "TKA" in the future.

In a treatment record from the San Angelo VAMC dated in February 2010, the Veteran had normal flexion and extension bilaterally, and normal strength in the right knee.  In March 2010, the Veteran had normal range of motion of the right knee and there was no edema.  The assessment was right knee meniscus tear.  

In January 2011, right knee chronic edema with decreased range of motion was noted.  The assessment was chronic right knee pain, status post right arthroscopic surgery.  In May 2011, the Veteran indicated he was going to have surgery on his right knee in the morning.  He indicated that he reinjured his right knee on the job.  In July 2011, the Veteran complained of mild right knee pain (1/10).  He indicated that it was aggravated with movement.  There was no edema.  The Veteran had normal range of motion.  The assessment was status post right knee surgery.  

In a doctor's note dated in August 2011, the Veteran was excused from work for three months due to orthopedic surgery.  His physician that he was unable to squat, kneel, or lift over 20 pounds for three months.  In a private treatment record, Dr. J.N., indicated that the Veteran had right knee surgery and could return to work on August 1, 2011.

In a treatment record from Albuquerque VAMC dated in June 2011, it was noted that the Veteran had mild osteoarthritis of the right knee.  The Veteran reported that he could not wait any longer, and went outside the VA system to have an arthroscopic surgery on his right knee in June 2011.  On examination, he had mild fullness in the right knee.  The physician noted that the Veteran was doing well.  In July 2011, it was noted that the Veteran had mild osteoarthritis of the right knee.  It was noted that he recently underwent arthroscopic surgery on the right knee by a non-VA physician.  The Veteran had some swelling in the calf post-op, which was much better now.  The Veteran indicated that he was healing and satisfied with the surgery.  He noted that he was still not able to kneel due to the pain.  On examination, there were well-healed incisions of the right knee.  Range of motion was from 0 to 120 degrees.  There was no effusion.  The sensation around the Veteran's knee was intact, but he reported neuropathy in the foot.  In September 2011, the Veteran reported continued right knee pain status post arthroscopy in June 2011.  He indicated that his right knee was worse and his surgeon would not see him anymore.  He reported that he was unable to work and lost his job.  He indicated that he wore a brace on his right knee.  On examination, the Veteran was ambulatory without any external aid.  There was no swelling.  He had full active assisted motion with pain on full flexion.  The C/C ligaments were intact.  There was pain and tenderness about the patella.  There was no calf tenderness.  There was a negative Homan and "palp" pulses in both feet.  The assessment was mild to moderate osteoarthritis with anterior knee pain in the right knee.

In a treatment record from the San Angelo VAMC dated in October 2011, there was no edema of the right knee.  It was noted that the Veteran's right knee pain was mild.  

In a treatment record from Albuquerque VAMC dated in November 2011, the Veteran was seen for follow up of right knee pain with mild osteoarthritis, status post arthroscopy.  He reported continued right knee pain, especially when kneeling down.  On examination, the right knee had tenderness at the patella and patellar tendon.  No instability was noted; the right knee was stable to varus/valgus, with pain.  Range of motion was from 0 to 110 degrees.  There was no angular or rotational malalignment.  The Veteran was given a cortisone injection for his right knee.

In a statement dated in February 2012, the Veteran noted that he had surgery on his right knee, but not a total knee replacement as he previously indicated.

In a treatment record from Albuquerque VAMC dated in March 2012, it was noted that the Veteran had mild osteoarthritis of both knees.  It was noted that he was status post arthroscopy of the right knee last year, and had cortisone injections until November 2011.  The Veteran indicated that the right knee felt "good."  On examination, there was no swelling.  The Veteran had full motion of the right knee.  The Veteran was provided with a new brace.

In a treatment record from the San Angelo VAMC dated in May 2012, the Veteran complained of right knee pain at 8/10 intensity.  It was noted that he was ambulatory.  The Veteran indicated that his right knee had worsened recently.  He indicated that he was sent home from work as a truck driver due to his knee locking up and pain in the right calf and foot.  It was noted that the Veteran had clicking with bending the knee.  The Veteran reported a history of surgery in 2010.  It was noted that the last steroid injection was two years ago.  The Veteran was prescribed Toradol.

In a treatment record from Albuquerque VAMC dated in August 2012, it was noted that the Veteran was over a year status post arthroscopy of the right knee for debridement.  He indicated that he was doing well until the last several months.  He reported that as he was getting out of his truck, he felt his knee lock.  He complained of difficulty when rising from a seated position.  It was noted that he wore a brace on his right knee.  It was also noted that he last had a steroid injection in November 2011, which helped.  On examination, there was no effusion.  The right knee was tender, especially the medial facet.  To active knee extension, retropatellar crepitus was at 15 degrees.  There was some medial joint line pain, but no maltracking.  The assessment was probable chondromalacia right patella.

In a VA examination dated in October 2012, the examiner noted a diagnosis of right knee internal derangement and meniscal tears.  The Veteran reported flare-ups.  Flexion was to 80 degrees, with objective evidence of painful motion at 50 degrees.  Extension was to 10 degrees with objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with three repetitions.  There was no additional limitation in range of motion following repetitive-use testing.  The Veteran had the following functional impairment as a result of his right knee disability: less movement than normal; incoordination; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight-bearing.  The Veteran had tenderness/pain to palpation.  Muscle strength was 4/5 in flexion and extension.  The Lachman test (anterior instability) was 1+.  The posterior drawer test (posterior instability) was 2+.  The valgus/varus pressure test (medial-lateral instability) was 2+.  There was evidence of moderate recurrent patellar subluxation/dislocation.  The examiner noted that the Veteran had arthroscopic surgery on the right knee in 2011.  He indicated that the residuals of this surgery included limited range of motion and pain.  The Veteran reported constant use of a brace on the right knee for ambulation.  The examiner noted that the Veteran's right knee disability impacted his ability to work because it was difficult for him to drive, walk or stand for prolonged periods, and climb stairs.

In a treatment record from Big Spring VAMC dated in August 2013, the Veteran indicated that he continued to have knee pain.  In a subsequent August 2013 treatment record, it was noted that the Veteran's lower extremity had limited range of motion.  There was no edema.  In December 2013, the Veteran requested medication for his right knee pain.   

IV.  Analysis

At the outset, the Board again notes that the Veteran's right knee disability was originally rated as 10 percent disabling under Diagnostic Codes 5010-5260 based on painful motion.  However, in a November 2012 rating decision, the RO granted separate evaluations for right knee instability (20 percent) and limitation of extension (10 percent), effective October 30, 2012.  The RO also granted a temporary total evaluation for convalescence due to right knee surgery from June 14, 2011, to July 31, 2011, and a noncompensable rating for the residual scar from the Veteran's right knee surgery.  Subsequently, in an April 2013 rating decision, the RO found that the November 2012 decision to grant a separate evaluation of 10 percent for impaired extension of the right knee was clearly and unmistakably erroneous  because it violated the anti-pyramiding provisions of 38 C.F.R. § 4.14.  The RO explained that an evaluation of 10 percent based on painful motion was only warranted if the levels of flexion or extension did not meet the schedular requirements for a compensable evaluation.  See 38 C.F.R. § 4.71a.  The RO therefore found that rather than two separate 10 percent evaluations, a single evaluation of 10 percent based solely on limitation of right knee extension was warranted.  Accordingly, the Board will consider whether the Veteran's right knee injury warranted a higher rating based on either degenerative arthritis confirmed by X-ray with objective evidence of painful motion or limitation of extension or flexion at any time during the appeal period.  Additionally, although the separate 20 percent evaluation for right knee patellar subluxation is not on appeal, the Board will consider whether a rating for right knee patellar subluxation was warranted prior to October 30, 2012, in the following analysis.  

The Board finds that, for the period from August 6, 1976, to November 6, 2008, the evidence shows that the Veteran's right knee injury had not manifested by locking, ankylosis, recurrent subluxation, lateral instability, impairment of the tibia and fibula or genu recurvatum; flexion of the right knee had never been limited to 45 degrees or less and extension had never been limited to 10 degrees or more. 

For the period from August 6, 1976, to November 6, 2008, limitation of flexion or extension of the right knee was not shown to be compensable.  In this regard, the October 1976 VA examiner specifically found that the right knee had normal flexion and extension.  Nor are there any other findings of record prior to November 6, 2008, indicating that flexion was limited to 45 degrees or less or that extension was limited to 10 degrees or more.  Accordingly, a compensable rating is not warranted under Diagnostic Code 5260 or 5261.  38 C.F.R. § 4.71a.  

However, beginning on or around April 1, 1986, the evidence showed that the Veteran began complaining of pain in the lateral aspect of his right knee.  Although X-rays and an arthrogram of the right knee around that time were normal, a CT scan was ordered, and in May 1986, the Veteran underwent an arthroscopic partial lateral meniscectomy of the right knee.  Therefore, for the period from April 1, 1986, to November 6, 2008, the findings more nearly approximate the criteria for a 10 percent rating under Diagnostic Code 5259 due to residual symptoms of pain and swelling following the partial lateral meniscectomy of the right knee.  As to the period from November 6, 2008, to January 15, 2010, the Board notes that a 10 percent was already assigned for limitation of extension.  As such rating contemplates complaints of pain, the Board notes that a separate rating under Diagnostic Code 5259 for that period would violate 38 C.F.R. § 4.14 by compensating the Veteran twice for the same disability.

Additional factors that could provide a basis for an increase have also been considered.  38 C.F.R. §§ 4.40, 4.45, Deluca v. Brown 8 Vet. App. 202 (1995).  The Board notes the Veteran's reported impairment of function, such as his pain in the right knee, and has considered additional limitations of motion due to pain or other orthopedic factors as limiting motion where the pain begins or where the evidence shows such factors limit functional use.  In this regard, prior to April 1, 1986, there are no objective findings indicative of a higher level of functional loss.  Moreover, although the Veteran complained of pain during this timeframe, there was no evidence of degenerative arthritis confirmed by X-ray to warrant a 10 percent rating under Diagnostic Codes 5003, 5010-5260 based on painful motion.  Specifically, there is no evidence of degenerative arthritis confirmed by X-ray until the April 2009 VA examination; X-rays taken in October 1976 and April 1986 were normal, and arthritic process was not evident.  Additionally, from April 1, 1986, to November 6, 2008, there are no objective findings indicative of a rating in excess of 10 percent.  To the extent that the Veteran experienced symptoms such as pain and swelling, they are contemplated by the 10 percent assigned above.

For the period from November 6, 2008, to January 15, 2010, the evidence shows that the Veteran's right knee injury caused pain and minimal limitation of motion, but had not manifested by limitation of extension of 15 degrees or more (as contemplated for a rating higher than 10 percent); limitation of flexion of 45 degrees or less (as contemplated for a compensable rating); locking; ankylosis; impairment of the tibia and fibula; or genu recurvatum.  However, beginning January 15, 2010, the Board finds that the Veteran qualifies for a higher 20 percent rating under Diagnostic Code 5258 for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  The Board finds that it would violate the anti-pyramiding provisions of 38 C.F.R. § 4.14 to assign both a 20 percent rating under Diagnostic Code 5258 due to frequent episodes of "locking," pain, and effusion, and a separate 10 percent rating under Diagnostic Code 5261 based on limitation of extension because both diagnostic codes contemplate painful limitation of motion.  Similarly, a separate rating under Diagnostic Code 5260 would not be permissible.  Therefore, beginning January 15, 2010, only the 20 percent evaluation under Diagnostic Code 5258 will be in effect.
 
In this regard, the Board notes that, beginning November 6, 2008, limitation of motion of the left knee was, at most, limited from 0 degrees of extension to 140 degrees of flexion (April 2009), 5 degrees of extension to 100 degrees of flexion (January 2010), 120 degrees of flexion (January 2010), 0 degrees of extension to 120 degrees of flexion (July 2011), 0 degrees of extension to 110 degrees of flexion (November 2011), and 10 degrees of extension to 80 degrees of flexion with evidence of painful motion at 50 degrees (October 2012).  There are no findings of record indicating that extension was limited to 15 degrees or more to warrant a disability rating in excess of 10 percent.  Moreover, on several occasions, the Veteran's right knee had normal range of motion.  See March 2010, January 2011, and March 2012 VA treatment records.  Accordingly, from November 6, 2008, to January 15, 2010, a rating in excess of 20 percent is not warranted under Diagnostic Code 5261.  38 C.F.R. § 4.71a.  Because the evidence of record did not show limitation of flexion 45 degrees or less, a compensable rating under Diagnostic Code 5260, in consideration of 38 C.F.R. § 4.59, would not be warranted.  In essence, for the period beginning January 15, 2010, given the range of motion findings discussed above, the Board finds that ratings under Diagnostic Codes 5261 and 5260 would not result in a rating higher than the currently assigned 20 percent rating under Diagnostic Code 5258.  

Beginning in January 2010, the competent evidence of record demonstrates that the Veteran had frequent periods of "locking," pain, and effusion into the joint.  In this regard, in a January 2010 treatment record, the Veteran complained of right knee pain, occasional swelling, popping/clicking, and episodes of giving way/locking. In a treatment record dated in May 2012, the Veteran complained of right knee pain at 8/10 intensity.  He indicated that his right knee had worsened recently.  He reported that he was sent home from work as a truck driver due to his knee locking up and pain in the right calf and foot.  It was noted that the Veteran had clicking with bending the knee.  In a treatment record dated in August 2012, the Veteran indicated that he was doing well until the last several months.  He reported that as he was getting out of his truck, he felt his knee lock.  He complained of difficulty when rising from a seated position.  It was noted that he wore a brace on his right knee. The Veteran is competent to give testimony as to symptoms that he personally experiences.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Thus, based on the evidence of record indicating worsening of the right knee, beginning January 15, 2010, the Veteran is entitled to a 20 percent disability rating under Diagnostic Code 5258.

Additional factors that could provide a basis for an increase have also been considered.  38 C.F.R. §§ 4.40, 4.45, Deluca v. Brown 8 Vet. App. 202 (1995).  Here, the Board notes the Veteran's reported impairments of function in occupational settings and activities of daily living, such as his difficulty with walking or standing for long periods of time, climbing stairs, and driving; and has considered additional limitations of motion due to pain or other orthopedic factors as limiting motion where the pain begins or where the evidence shows such factors limit functional use.  In this regard, the VA examiners specifically found that there was no evidence of additional loss of motion after repetitive use.  Although there was objective evidence of pain on movement after repetitive use, this is encompassed in the 10 percent rating under Diagnostic Codes 5010-5260 and 5261 from November 6, 2008, to January 15, 2010, and the current 20 percent rating under Diagnostic Code 5258.  Thus, given the specific objective findings, the lack of any other objective findings indicative of any significant functional loss, the Board finds that, for the period from November 6, 2008, to January 15, 2010, the weight of the evidence is against a finding that the Veteran had any functional loss greater than that contemplated by the 10 percent rating.  The Board also finds that for the period beginning January 15, 2010, the weight of the evidence is against a finding that the Veteran had any functional loss greater than that contemplated by the existing 20 percent rating.

For both before and after November 6, 2008, the Board has considered whether a higher rating could be assigned under any other rating codes, but as ankylosis, nonunion or malunion of the tibia and fibula, and genu recuurvatum are not shown, ratings under these other codes are not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263.  

As noted above, the Veteran also has a separate 20 percent rating for recurrent patellar subluxation of the right knee, effective October 30, 2012.  The Veteran has disagreed with the October 30, 2012, effective date for the grant of a separate evaluation for recurrent patellar subluxation of the right knee.

The Board finds that the evidence of record has not shown recurrent subluxation or lateral instability of the right knee at any time prior to the October 2012 VA examination.  In this regard, in an April 1986 VA treatment record, there were no findings of instability or dislocation.  Additionally, in the April 2009 VA examination, the Veteran specifically denied instability or episodes of dislocation/subluxation.  There were no objective findings of instability, patellar abnormality, or dislocation on examination.  In a November 2011 VA treatment record, there were no findings of instability.  As such, for the period prior to October 30, 2012, a rating under Diagnostic Code 5257 for recurrent patellar subluxation was not warranted.  Moreover, for the period after October 30, 2012, the evidence of record has not shown more than moderate recurrent patellar subluxation of the right knee.  See October 2012 VA examination.  As such, for the period after October 30, 2012, a higher rating under Diagnostic Code 5257 for patellar subluxation of the right knee is not warranted.  

The Board accepts that the Veteran is competent to report that his right knee disability is worse than evaluated.  However, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence of record.  Both the lay and the medical evidence are probative in this case.  Although the Veteran may believe that he meets the criteria for the next higher disability rating for his right knee disability, his complaints along with the medical findings do not meet the schedular requirements for a higher evaluation at any time during the appeal period, as explained and discussed above.  As such, there is no basis for further staging of the ratings.  See Fenderson, supra. 

Accordingly, an initial compensable disability rating for the period from August 6, 1976, to April 1, 1986, is not warranted.  However, resolving all doubt in favor of the Veteran, a rating of 10 percent, but no more, for the period from April 1, 1986, to November 6, 2008, under Diagnostic Code 5259 is warranted.  From November 6, 2008, to January 15, 2010, a rating in excess of 10 percent under Diagnostic Codes 5010-5260 and 5261 is not warranted.  However, resolving all doubt in favor of the Veteran, beginning January 15, 2010, a rating of 20 percent under Diagnostic Code 5258 is warranted.  Additionally, an initial compensable disability rating for the period prior to October 30, 2012, for recurrent patellar subluxation of the right knee, and a rating in excess of 20 percent thereafter, is not warranted.  As the greater weight of evidence is against the claims that have been denied, there is no doubt on this matter that could be resolved in his favor.

V.  Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected right knee disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right knee disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 

Specifically, the Veteran primarily reports painful motion, some swelling, and difficulty walking, standing, driving, and climbing stairs.  As discussed above, the current disability ratings during the timeframes on appeal are adequate to fully compensate the Veteran for his pain, limited motion, and other symptoms. 

In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 



ORDER

For the period from August 6, 1976, to April 1, 1986, entitlement to an initial compensable rating for the Veteran's right knee injury is denied.

For the period from April 1, 1986, to November 5, 2008, entitlement to a 10 percent rating, but no more, for a symptomatic partial lateral meniscectomy of the right knee is granted.

For the period from November 6, 2008, to January 14, 2010, entitlement to an initial rating in excess of 10 percent for the Veteran's right knee injury is denied.

For the period beginning January 15, 2010, entitlement to a 20 percent rating, but no more, for dislocation of the semilunar cartilage of the right knee is granted.

For the period prior to October 30, 2012, entitlement to a compensable rating for the Veteran's recurrent patellar subluxation of the right knee is denied.

For the period from October 30, 2012, entitlement to a rating in excess of 20 percent for the Veteran's recurrent patellar subluxation of the right knee is denied.


REMAND

With respect to the Veteran's assertion that he is unable to work due to his service-connected right knee disability, the Board concludes that further development is required.  While the RO adjudicated the issue in a recent March 2014 rating decision, as noted above, under Rice, this contention is a part of the claim for increase rather than a separate claim.  As such, the Veteran need not file a separate notice of disagreement on this issue since he has perfected an appeal of the evaluation assigned.  Nevertheless, none of the statements of the case (SOC), or the supplemental statements of the case (SSOC) issued in this appeal have addressed the TDIU aspect of his claim.  

Accordingly, this case is REMANDED for the following action:

The claim for a TDIU should be readjudicated.  If the benefit sought remains denied, the Veteran should be provided an SSOC that includes notice of all relevant laws and regulations governing a TDIU as well as citation to all evidence.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


